                Case 1:20-cv-00509-TNM Document 12 Filed 06/22/20 Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA


  LATHAM & WATKINS LLP,

                              Plaintiff,

                      v.                                      Civil Action No. 20-0509 (TNM)

  U.S. FOOD AND DRUG
  ADMINISTRATION,

                              Defendant.


                                           JOINT STATUS REPORT

           Pursuant to the Court’s May 22, 2020, Minute Order, Plaintiff, Latham & Watkins LLP

(“Plaintiff”), and Defendant, the U.S. Food and Drug Administration (“FDA” or “Defendant”),

respectfully submit this joint status report to update the Court on developments in this Freedom of

Information Act (“FOIA”) matter since the parties’ last report, and to propose a schedule for further

proceedings in this matter. The parties state as follows:

           1.       Plaintiff’s Complaint relates to a FOIA request, dated January 15, 2020, seeking

“copies of all records associated with two specific Investigational New Drug Applications and

New Drug Applications submitted for drugs with the active ingredient cocaine hydrochloride

manufactured by Lannett Company Inc. (Numbrino) and Genus Lifesciences, Inc. (Goprelto).” Id.

at ¶ 20.

           2.       Since the parties’ last joint status report, FDA made its first interim production to

Plaintiff on June 9, 2020, consisting of 2,202 pages of responsive records, with certain information

withheld pursuant to FOIA exemptions 4, 5, and 6. See 5 U.S.C. §§ 552(b)(4), (b)(5), (b)(6).

           3.       FDA currently anticipates making its second interim production, consisting of

approximately 545 pages of responsive records, on or before June 30, 2020.
            Case 1:20-cv-00509-TNM Document 12 Filed 06/22/20 Page 2 of 2




       4.       FDA’s second interim production will include all responsive documents identified

by FDA in the search it conducted based on the parties narrowed scope agreement—attached as

Exhibit A to the parties May, 21, 2020, Joint Status Report (ECF No. 11)—with the exception of

email records to or from former Center for Drug Evaluation and Research (“CDER”) employees.

FDA has previously reported that it will take approximately six months to process and produce the

former CDER employee emails.

       5.       The parties propose filing a further joint status report on or before July 22, 2020.

Dated: June 22, 2020

                                               Respectfully submitted,

 /s/ Andrew D. Prins                           MICHAEL R. SHERWIN
 Andrew D. Prins (D.C. Bar No. 998490)         Acting United States Attorney
 Ryan S. Baasch (D.C. Bar No. 144370)
 LATHAM & WATKINS LLP                          DANIEL F. VAN HORN
 555 Eleventh Street NW, Suite 1000            D.C. Bar No. 924092
 Washington, DC 20004                          Civil Division Chief
 Tel: (202) 637-2200
 Email: andrew.prins@lw.com                    By: /s/ Diana V. Valdivia
                                               DIANA V. VALDIVIA
                                               Assistant United States Attorney
 Counsel for Plaintiff                         D.C. Bar # 1006628
                                               555 Fourth Street, N.W.
                                               Washington, D.C. 20530
                                               (202) 252-2545
                                               Diana.valdivia@usdoj.gov

                                               Counsel for Defendant




                                                  2
